DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 29 March 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weinberger et al. (US 2012/0047113 A1) and Hiruta et al. (US 2018/0017467 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Weinberger et al. (US 2012/0047113 A1).
Regarding claim 1, Schmirler discloses a method comprising: receiving, by a computer system (Paragraphs 0004-0005, a system with separate components where it is obvious that the system can be a computer system because it has processor components for processing data), data of equipment of a production facility; (Paragraphs 0064-0065, monitoring component receiving data from industrial devices of an industrial plant)	aggregating, by the computer system, the data of the equipment; (Paragraph 0064, aggregating data from multiple industrial devices)	displaying, on a display unit of the computer system, a dynamic digital replica of the production facility, wherein accessing a digital replica of one of the equipment via the dynamic digital replica displays the data for the one of the equipment of the production facility; (Paragraphs 0069 and 0164, rendering VR/AR presentations of the plant using plant models that can be displayed on a wearable appliance’s display component of the system, paragraph 0084)	analyzing the data for the one of the equipment; (Paragraph 0065, monitoring component can detect maintenance or performance issues)	and generating, based on the analysis, a report on a health of the one of the equipment (Paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on the detected issues).	Schmirler does not clearly disclose identifying and removing redundancies in the data based on the aggregating. 	Weinberger discloses aggregating data and identifying and removing redundancies in the data (Paragraph 0028).	Weinberger’s technique of identifying and removing redundancies in aggregated data would have been recognized by one of ordinary skill in the art to be applicable to the aggregating of data from multiple industrial devices of Schmirler and the results would have been predictable in the identification and removal of redundancies in aggregated data from multiple industrial devices. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Schmirler discloses performing a digital walkthrough of the production facility by accessing the digital replica of the one of the equipment via the dynamic digital replica (Paragraph 0092, walking around a scale model of a production area).
Regarding claim 4, Schmirler discloses displaying, on the display unit, a dynamic digital replica of the digital walkthrough (Paragraphs 0100-0101, display of views of the model with plant data as a user walks around).
Regarding claim 5, Schmirler discloses analyzing the data for the one of the equipment by digitally manipulating the one of the equipment and analyzing an effect the manipulation has on the production facility (Paragraph 0164, simulation of inputs made to assets of the plant).
Regarding claim 7, Schmirler discloses predicting, based on the analysis, a failure of the one of the equipment and generating a notification (Paragraph 0166, predictive analytics for estimating maintenance or replacement schedules of devices in the plant).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Weinberger et al. (US 2012/0047113 A1) in view of Forbis et al. (US 2017/0257925 A1) and further in view of Bell (US 2017/0031356 A1) .
Regarding claim 2, Schmirler in view of Weinberger discloses all limitations as discussed in claim 1.	Schmirler in view of Weinberger does not clearly disclose displaying, on the display unit, a real-time weather view.	Forbis discloses obtaining images outside of a building that can display current outside weather conditions (Paragraph 0160).	Forbis’ technique of displaying current outside weather conditions of a building using obtained images would have been recognized by one of ordinary skill in the art to be applicable to the VR/AR presentation of an industrial plant of Schmirler in view of Weinberger and the results would have been predictable in the VR/AR presentation of an industrial plant with displays of outside weather conditions of the plant using obtained images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Schmirler in view of Weinberger and further in view of Forbis does not clearly disclose displaying a real-time view of locations of vessels overlaid upon the dynamic digital replica.	Bell discloses generation of a display of the locations of vehicles at a facility (Paragraph 0109).	Bell’s technique of generating a display of the locations of vehicles at a facility would have been recognized by one of ordinary skill in the art to be applicable to the VR/AR presentation of an industrial plant of Schmirler in view of Weinberger and further in view of Forbis and the results would have been predictable in the VR/AR presentation of an industrial plant with the display of the locations of vehicles located at the plant. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 6, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Weinberger et al. (US 2012/0047113 A1) and further in view of Hiruta et al. (US 2018/0017467 A1).
Regarding claim 6, Schmirler in view of Weinberger discloses all limitations as discussed in claim 5.	Schmirler in view of Weinberger does not clearly disclose predicting, based on the effect the manipulation has on the production facility, a failure of the one of the equipment.	Hiruta discloses predicting failure for equipment based on a comparison between sensor data and simulated data (Paragraphs 0017-0018).	Hiruta’s technique of predicting failure for equipment based on a comparison between sensor data and simulated data would have been recognized by one of ordinary skill in the art to be applicable to the receipt of data from devices and simulation of the devices of Schmirler in view of Weinberger and the results would have been predictable in the predicting of failure for devices based on a comparison between data from the devices and simulation of the devices. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Schmirler in view of Weinberger and further in view of Hiruta further discloses generating a notification (Schmirler, paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on detected issues, such as predicted failures, Hiruta, paragraph 0018).
Regarding claim 13, Schmirler discloses a non-transitory computer-readable medium storing executable code which (Paragraph 0066, memory storing computer-executable instructions), when executed by a processor, causes the processor to: display, on a display unit coupled to the processor (Paragraph 0066, processor used to perform functions related to the instructions where it is obvious that the processor can be part of a system that is comprised of many components including the wearable appliance, paragraphs 0004-0005), a dynamic digital replica of a production facility comprising equipment (Paragraphs 0069 and 0164, rendering VR/AR presentations of the plant using plant models that can be displayed on the wearable appliance’s display component of the system, paragraph 0084), wherein the dynamic digital replica is configured to integrate multiple data sources providing data of the equipment; (Paragraphs 0064-0065, display VR/AR presentations of the subsets of data from the devices in the plant)	aggregate the data; (Paragraph 0064, aggregating data from multiple industrial devices)	analyze the data (Paragraph 0065, monitoring component can detect maintenance or performance issues).	Schmirler does not clearly disclose aggregate the data to remove redundancies.	Weinberger discloses aggregating data and identifying and removing redundancies in the data (Paragraph 0028).	Weinberger’s technique of identifying and removing redundancies in aggregated data would have been recognized by one of ordinary skill in the art to be applicable to the aggregating of data from multiple industrial devices of Schmirler and the results would have been predictable in the identification and removal of redundancies in aggregated data from multiple industrial devices. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Schmirler in view of Weinberger does not clearly disclose predict a future failure of the equipment based on the analysis.	Hiruta discloses predicting failure for equipment based on a comparison between sensor data and simulated data (Paragraphs 0017-0018).	Hiruta’s technique of predicting failure for equipment based on a comparison between sensor data and simulated data would have been recognized by one of ordinary skill in the art to be applicable to the receipt of data from devices and simulation of the devices of Schmirler in view of Weinberger and the results would have been predictable in the predicting of failure for devices based on a comparison between data from the devices and simulation of the devices. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Schmirler in view of Weinberger and further in view of Hiruta further discloses output a notification relating to the future failure (Schmirler, paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on detected issues, such as predicted failures, Hiruta, paragraph 0018).
Regarding claim 14, Schmirler discloses when executed by the processor, causes the processor to adapt the dynamic digital replica over a life cycle of the production facility (Paragraph 0134, display of live or historical data in the VR/AR presentations).
Regarding claim 15, Schmirler discloses wherein the dynamic digital replica is configured to display real-time operation metrics of the equipment (Paragraph 0121, display of status information for devices).
Regarding claim 16, Schmirler discloses wherein the dynamic digital replica is configured to isolate a component of one of the equipment and access relevant information related to the component through a data source of the multiple data sources (Paragraph 0107, display of graphical representations of components and associated data presentations).
Regarding claim 17, Schmirler discloses wherein the dynamic digital replica is configured to be viewed from different perspectives (Paragraph 0088, VR/AR views at different perspectives).
Regarding claim 19, Schmirler discloses wherein the dynamic digital replica is configured to be viewed using a mixed-reality headset (Paragraph 0060, mixed reality presentation).
Regarding claim 20, Schmirler discloses wherein the dynamic digital replica is configured to be viewed as a structure having a life cycle comprising views of the digital replica in a past, present, future, or some combination thereof (Paragraph 0181, VR/AR presentation of view of a model of the plant to a size that simulates the user’s presence at the plant where the presentation can include real-time or historical data, paragraph 0062).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Hiruta et al. (US 2018/0017467 A1).
Regarding claim 8, Schmirler discloses a system comprising: a display unit; (Paragraph 0084, wearable appliance’s display)	a storage device comprising machine-readable instructions; (Paragraph 0066, memory storing computer-executable instructions)	and a processor coupled to the display unit and the storage device (Paragraph 0066, processor used to perform functions related to the instructions where it is obvious that the processor can be part of a system that is comprised of many components including the wearable appliance, paragraphs 0004-0005), wherein execution of the machine-readable instructions causes the processor to: cause the display unit to display a dynamic digital replica of a production facility comprising equipment; (Paragraphs 0069 and 0164, rendering VR/AR presentations of an industrial plant using plant models of industrial assets)	receive data of the equipment from multiple data sources; (Paragraphs 0064-0065, monitoring component receiving various subsets of data from devices of the industrial plant)	analyze the data (Paragraph 0065, monitoring component can detect maintenance or performance issues).	Schmirler does not clearly disclose predict a future failure of the equipment based on the analysis.	Hiruta discloses predicting failure for equipment based on a comparison between sensor data and simulated data (Paragraphs 0017-0018).	Hiruta’s technique of predicting failure for equipment based on a comparison between sensor data and simulated data would have been recognized by one of ordinary skill in the art to be applicable to the receipt of data from devices and simulation of the devices of Schmirler and the results would have been predictable in the predicting of failure for devices based on a comparison between data from the devices and simulation of the devices. Therefore, the claimed subject matter would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Schmirler in view of Hiruta further discloses output a notification relating to the future issues (Paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on detected issues, such as predicted failures, Hiruta, paragraph 0018).
Regarding claim 9, Schmirler discloses wherein the multiple data sources comprise sensors on the of equipment (Paragraph 0064, telemetry devices including various sensors, paragraph 0045).
Regarding claim 10, Schmirler discloses wherein the equipment comprises digital tags (Paragraph 0102, user defined associations of plant assets with data).
Regarding claim 11, Schmirler discloses wherein execution of the machine-readable instructions causes the processor to aggregate the data utilizing the digital tags (Paragraph 0102, associating subsets of data with plant assets based on the user defined associations).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Weinberger et al. (US 2012/0047113 A1) and further in view of Richardson et al. (US 2012/0209540 A1).
Regarding claim 12, Schmirler in view of Weinberger discloses all limitations as discussed in claim 11.	Schmirler in view of Weinberger does not clearly disclose wherein execution of the machine-readable instructions causes the processor to identify discrepancies in the data utilizing the digital tags.	Richardson discloses determining if discrepancies exist for sensor data associated with an asset, such as a storage tank (Paragraph 0055).	Richardson’s technique of determining if discrepancies exist for sensor data associated with an asset would have been recognized by one of ordinary skill in the art to be applicable to the user defined associations of plant assets with data of Schmirler in view of Weinberger and the results would have been predictable in the determination of whether discrepancies exist for sensor data associated with an asset. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Weinberger et al. (US 2012/0047113 A1) in view of Hiruta et al. (US 2018/0017467 A1) and further in view of Seals et al. (US 2018/0365630 A1).
Regarding claim 18, Schmirler in view of Weinberger and further in view of Hiruta discloses all limitations as discussed in claim 13.	Schmirler in view of Weinberger and further in view of Hiruta does not clearly disclose access a spare parts inventory based on the future failure.	Seals discloses presenting a recommendation of spare parts relating to a predicted failure (Paragraph 0067).	Seals’ technique of presenting a recommendation of spare parts related to a predicted failure would have been recognized by one of ordinary skill in the art to be applicable to the prediction of failure of a device of Schmirler in view of Weinberger and further in view of Hiruta and the results would have been predictable in the presentation of a recommendation of spare parts related to a prediction of a failure of a device. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou et al. (US 2014/0025363 A1) discloses predicting failures in equipment based on simulations using data from the equipment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613